Citation Nr: 1439953	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, also claimed as schizophrenia.


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel    


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1986 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In February 2011, the Board reopened the Veteran's claims and remanded the underlying issues to the Agency of Original Jurisdiction (AOJ) for further development.  In April 2012, the Board remanded the Veteran's claims for full compliance with the February 2011 remand and to conduct additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  There has been compliance with the directives to provide adequate notice under 38 C.F.R. § 3.304(f) and to make efforts to obtain treatment records and SSA records.  However, the VA examination, which will be discussed below, was inadequate.  Therefore, on Remand, VA must provide an adequate examination.  

In February 2003 the Veteran applied for benefits asserting that her PTSD and bipolar affective disorder were connected to her service.  In her claim for benefits she indicated past hospitalization for bipolar disorder and that she had been previously diagnosed with PTSD.  

The Veteran asserted that her PTSD is attributable to the sexual and non-sexual abuse she suffered at the hands of her ex-husband, while she was on active duty.  

VA outpatient, inpatient, and private medical records illustrate an extensive history of hospitalization and treatment for psychiatric disorders, most prominently bipolar affective disorder.  A VA examination was conducted in March 2011 to determine the etiology of any psychiatric disabilities.  

The examiner diagnosed bipolar disorder.  He further indicated that bipolar disorder is well documented to normally have onset in women during young adulthood, "thereby placing her at the appropriate age for onset regardless of pyscho-social stressors, occupation or alleged abuse."  He reported that "[s]he has a mother who was also diagnosed with bipolar disorder and it is well documented that BPD occurs frequently in the first degree relatives of those who have the illness."  He ultimately stated that it is simply "not possible to make the connection that her bipolar disorder is somehow service connected."

Noting the asserted stressors, the examiner found that the Veteran does display PTSD symptoms of recurrent and intrusive recollections of event, including thoughts, images, and perceptions.  But ultimately stated that the "PTSD symptoms must be delineated from [the] bi-polar disorder [symptoms]."  That the "PTSD type symptoms [are] transient and difficult to tease out due to the level of her bipolar and axis 2 disorders."  He reported that periods of remission from PTSD type symptoms are fairly regular, but adjustment is difficult due to the nature and degree of her bipolar symptoms.  Finding no PTSD, the examiner concluded that the Veteran "clearly fits the criteria for Bipolar I Disorder, but does not meet the criteria for PTSD at this time."  He wrote that the Veteran "did not have any trauma during her period of active service that was related and all other claims of trauma are to the best of my knowledge unsubstantiated."

It appears that the examiner determined, at least in part, that the Veteran did not have PTSD on the basis that she did not have an in-service stressor.  However, there is evidence, consistent with 38 C.F.R. § 3.304(f)(5), that may corroborate the occurrence of an in-service stressor as well as evidence that the Board finds establishes that, at minimum, the Veteran was the victim of personal assault during service in the form of a physical assault.  The Board states that evidence in the following paragraphs.

Service treatment records document a series of mental health counseling sessions from March 1988 until June 1988 for the purpose of marital counseling.  Another notation indicated that the FAP case was substantiated.  The clinical social worker referred the Veteran for additional assessment by the doctor in charge of mental health services.  Dr. D's notations include the Veteran's contemporaneous reporting of "rapid changes in her mood."  She indicated that she "varies from crying to screaming to anger within minutes."  The doctor prescribed Buspar to assist reducing her anxiety.  An additional medical treatment record of August 1989 is stamped as "FAC" and "Family Advocacy File."  The notation indicated that the "[r]ecord reviewed & substantiated IAW AFR 160-38."  

A March 2008 letter from retired Master Sergeant (MSgt) R. stated that he knew both the Veteran and her former spouse.  He noted that the Veteran's behavior changed after she got married.  He indicated that he personally witnessed bruises on the Veteran's upper arms.  He also indicated that after one incident of abuse, he called the base security and the ex-husband was apprehended.

Service personnel records document a positive January 1987 performance evaluation, an even more positive evaluation in January 1988 and in January 1989 her performance was characterized as outstanding.  In October 1989 she received a report declining and sub-standard performance and her rank of Sergeant was removed.  While not of record in March 2011, a December 2012 statement by the Veteran indicates that in August 1989, just before this declining performance evaluation, the Veteran's husband was arrested after assaulting her and an Office of Special Investigation (OSI) investigation was initiated upon her ex-husband.

Finally Social Security Administration records associated with file prior to the VA examination include a September 2001 psychiatric evaluation where the assessment includes bi-polar and "probable PTSD."  The report of evaluation stated that the Veteran's first hospitalization was approximately 1991 when Veteran became severely depressed post-partum.  

Subsequent to the VA examination additional private medical treatment records and VA records have been associated with the file.  Items of relevance include the private treatment records of Dr. H.  These records include counseling sessions from as early as July 1994 for bipolar affective disorder.  Numerous VA outpatient records from 2011, 2012, and 2013 which contain notations reflecting a diagnosis for both bipolar affective disorder and PTSD.  Most recently, a February 2013 VA outpatient record reports that the Veteran displayed PTSD symptoms, had a panic attack and breakdown during a routine pap smear.  The record reflects the Veteran was administered a PTSD screening test with a positive result.  The records document a DSM IV Axis I assessment of both bipolar affective disorder and PTSD.

As noted above, a statement by the Veteran dated December 2012 is related to the August 1989 apprehension of her ex-husband.  The Veteran indicated after her ex-husband physically assaulted her outside of the base Non-Commissioned Officer's Club and security was informed.  Her ex-husband was later apprehended and an Office of Special Investigation (OSI) investigation was initiated.  She indicated that the investigation included the taking of photographs of her domestic violence injuries.  

With regard to bipolar affective disorder, the examiner found a current disability, but without providing a rationale, indicated that it is not possible to make the connection that her bipolar affective disorder is somehow service connected.  He did state that the disorder is well known to have onset in women during young adulthood, thus "thereby placing her at the appropriate age for onset regardless of pyscho-social stressors, occupation or alleged abuse," but he failed to identify the timeframe of this Veteran's onset of bipolar affective disorder, which could have been during service as she was a "woman in young adulthood" at that time.  He also made reference to documentation to the occurrence of bipolar affective disorder in first degree relatives who have the illness, but failed to explain its import to the Veteran's etiology.  His reference to her family and her age is statistical information at best.  It is an inadequate rationale for the determination that her bipolar affective disorder is unrelated to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran any psychiatric disorder, including post traumatic stress disorder (PTSD) and bipolar affective disorder, also claimed as schizophrenia and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Obtain any pertinent records, identified below, and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file:  

(a)  Davis-Monthan Air Force Base, Base Security investigation reports and daily blotter entries in which the Veteran is titled; or is indexed as a witness or a victim from 1988 and 1989; 

(b)  Davis-Monthan Air Force Base Family Advocacy Program (FAP) case files in which the Veteran is titled; or is indexed as a witness or a victim from 1988 and 1989; and 

(c)  United States Air Force, Office of Special Investigation (OSI), Davis-Monthan Air Force Base case files in which the Veteran is titled; or is indexed as a witness or a victim from 1988 and 1989.

3.  Then, ensure that the Veteran is scheduled for an appropriate VA examination with regard to her claim of entitlement to service connection for any psychiatric disorder, to include post traumatic stress disorder (PTSD) and bipolar affective disorder, also claimed as schizophrenia, with an appropriate examiner who has not previously reviewed her case.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination.  The examiner must accept as fact that the Veteran's in-service personal assault stressor, of suffering from physical assault of her spouse at the time, is corroborated and did  occur.  The examiner must also review this entire Remand, which will be associated with the claims file, as to the in-service mental health clinic records from 1988 and her performance evaluations found in the service personnel records.  The examiner must provide a rationale for any and all opinions rendered.  The examiner must accomplish the following:

(a)  Identify whether the Veteran has, or has had any psychiatric disorder, including post traumatic stress disorder (PTSD) and bipolar affective disorder, also claimed as schizophrenia, at any time since she filed her claim in February 2003. 

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric condition found had onset during her active service or was caused by her active service, including the personal assault stressor (domestic violence) that the Board has determined occurred, as well as any other in-service stressor that the examiner finds to have occurred.

4.  Then, the AOJ should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  

5.  Thereafter, review all evidence received since the last prior adjudication and re-adjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, in in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


